Title: Abigail Adams to Abigail Adams Smith, 21 February 1791
From: Adams, Abigail
To: Smith, Abigail Adams


My Dear Child,
Philadelphia, 21 February, 1791.
I received yours of February 13th, and was happy to learn that you and your little ones were well. I wrote to you by the Chief Justice, and sent your silk by him. He promised me to visit you, and from him you will learn how we all are. We have had, ever since this month began, a succession of bad weather, and, for this week past, the coldest weather that I have experienced this winter. The ground is now covered with snow. This, if it would last, would let me out of my cage, and enable me to go to the assembly on the birth-day of the President, which will be on Tuesday next. On Thursday last I dined with the President, in company with the ministers and ladies of the court. He was more than usually social. I asked him after Humphreys, from whom I knew he had received despatches a few days before. He said that he was well, and at Lisbon. When I returned home, I told your father that I conjectured Mr. Humphreys would be nominated for Lisbon, and the next day the Senate received a message, with his nomination, as resident minister at the Court of Portugal; the President having received official information that a minister was appointed here, Mr. Friere, as I before informed you. He asked very affectionately after you and the children, and at table picked the sugar-plums from a cake, and requested me to take them for master John. Some suppose, that, if your husband was here, he would have the command of the troops which are to be raised and sent against the Indians. If such an idea as that is in his mind, I am happy that your friend is three thousand miles distant. I have no fancy that a man, who has already hazarded his life in defence of his country, should risk a tomahawk and scalping-knife, where, though a conqueror, no glory is to be obtained, though much may be lost. I most sincerely hope he may be successful in his private enterprise; for the way to command Fortune is to be as independent of her as possible.
The equanimity of your disposition will lead you to a patient submission to the allotments of Providence. The education of your children will occupy much of your time, and you will always keep in mind the great importance of first principles, and the necessity of instilling the precepts of morality very early into their minds. Youth is so imitative, that it catches at every thing. I have a great opinion of Dr. Watts’s “Moral Songs for Children.” They are adapted to their capacities, and they comprehend all the social and relative duties of life. They impress the young mind with the ideas of the Supreme Being, as their creator, benefactor, and preserver. They teach brotherly love, sisterly affection, and filial respect and reverence. I do not know any book so well calculated for the early period of life; and they may be made as pleasant to them, by the method of instructing, as a hundred little stories, which are taught them, containing neither a rule of life, nor sentiment worth retaining, such as little John will now run over, of “Jack and Jill,” and “Little Jack Horner.” As a trial of their memory, and a practice for their tongues, these may be useful, but no other way.
I am sometimes led to think that human nature is a very perverse thing, and much more given to evil than good. I never had any of my own children so much under my eye, and so little mixed with other children or with servants, as this little boy of yours. Whatever appears is self-taught, and, though a very good boy and very orderly, he frequently surprises me with a new air, a new word, or some action, that I should ascribe to others, if he mixed with them at all. He is never permitted to go into the kitchen. Every day, after dinner, he sets his grandpapa to draw him about in a chair, which is generally done for half an hour, to the derangement of my carpet and the amusement of his grandpapa.
Remember me affectionately to all inquiring friends. I hope to see you ere long.
Your ever affectionate mother,
A. Adams.
